Citation Nr: 0816175	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-29 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for service-connected left knee arthritis.  

2.  Entitlement to a disability rating higher than 30 percent 
for service-connected left knee postoperative medical 
meniscus tear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970 and from October 1990 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, continued a 10 percent 
disability rating for service-connected left knee arthritis 
and a 30 percent disability rating for service-connected left 
knee medial meniscus tear.  

In the December 2004 rating decision, the RO also continued a 
10 percent disability rating for service-connected 
hypertension.  The veteran submitted a timely notice of 
disagreement and substantive appeal as to all issues 
addressed in the December 2004 rating decision.  However, in 
November 2007, the veteran submitted a written statement 
indicating that he wished to withdraw his appeal as to the 
issue of entitlement to an increased rating for service-
connected hypertension.  See 38 C.F.R. § 20.204 (2007).  
Therefore, only those issues listed above are properly before 
the Board for appellate consideration.  

In March 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing at the 
RO.  A transcript of the hearing is associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

At the March 2008 Travel Board hearing, the veteran testified 
that he has had treatment at the VA Medical Center (VAMC) in 
Houston, Texas, for his service-connected left knee 
disability in the last year.  Specifically, the veteran 
testified that he has received steroid injection in his left 
knee and that additional X-rays have been conducted.  The 
veteran also testified that his service-connected left knee 
disability has worsened over the last two years.  

In this regard, the record reveals that the most recent VA 
outpatient treatment records included in the claims file are 
dated in May 2006 and the last time the veteran was afforded 
a VA examination was in May 2005.  Therefore, because the 
veteran has testified that his left knee disability has 
increased in severity since the last VA examination and there 
is additional medical evidence that needs to be obtained in 
conjunction with this appeal, the Board finds a remand is 
necessary in order to obtain a current assessment of the 
veteran's service-connected left knee disability.  

In addition, the Court of Appeals for Veterans Claims 
recently issued a decision in Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008), which established additional VCAA notice 
requirements for increased ratings claims.  On remand, the RO 
will be requested to provide the veteran with adequate 
notice.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103a and 38 C.F.R. § 3.159 are 
fully complied with.  Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  In addition to all 
other VCAA requirements, notice should 
specifically:

a.	Advise the claimant that he may submit 
evidence showing the effects of the 
worsening or increase in severity upon his 
employment and daily life.

b.	Give the claimant notice of the criteria 
listed in Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, and 5261.  

2.	Obtain VA records from the Houston, Texas, VA 
Medical Center dated from May 2006 to the 
present. 

3.	Schedule the veteran for a VA orthopedic 
examination to determine the current level of 
his left knee impairment.  The claims file must 
be made to the examiner for review.  All 
indicated tests and studies should be conducted, 
to include specifically an X-ray and MRI of the 
left knee, and all findings should be described 
in detail.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.

a.	The examiner is asked to conduct range of 
motion studies (measured in degrees, with 
normal range of motion specified) and 
indicate whether the veteran has ankylosis 
in his left knee.  The examiner should also 
indicate whether there is any evidence of 
subluxation, lateral instability, 
"locking," or effusion into the joint and, 
if so, describe the severity of any such 
symptoms.  

b.	The examiner must also determine whether 
there are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss due to such factors.  This includes 
instances when these symptoms "flare-up" 
or when the left knee is used repeatedly 
over a period of time.  

c.	If an opinion cannot be rendered in 
response to these questions, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

4.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R.E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



